             Case MDL No. 2938 Document 90 Filed 06/02/20 Page 1 of 4



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: EVENFLO COMPANY, INC.,
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                           MDL No. 2938



                                        TRANSFER ORDER


         Before the Panel: Plaintiffs in three actions have filed two separate motions under 28 U.S.C.
§ 1407 to centralize pretrial proceedings in this litigation. Movants in two actions seek centralization
in the District of Massachusetts. Movant in one action seeks centralization in the Eastern District
of Wisconsin.1 Plaintiffs’ motions include eleven actions pending in eight districts, as listed on
Schedule A. The Panel also has been notified of seventeen potentially-related actions filed in eight
districts.2

        All responding parties support centralization. Plaintiffs in eight actions and potential tag-
along actions support centralization in the District of Massachusetts. Defendant Evenflo Company,
Inc. (Evenflo), and plaintiffs in seven actions and potential tag-along actions support centralization
in the Southern District of Ohio.

        On the basis of the papers filed and hearing session held,3 we find that the actions listed on
Schedule A involve common questions of fact, and that centralization in the District of
Massachusetts will serve the convenience of the parties and witnesses and promote the just and
efficient conduct of this litigation. These actions share factual questions arising from allegations that
Evenflo misled consumers to purchase its “Big Kid” booster seats by (1) claiming the seats were
“side impact tested” and exceeded governmental standards, without revealing that Evenflo created
its own test, which showed that a child seated in its booster could be in danger in a side impact crash;
and (2) failing to inform consumers that the seats were dangerous for children weighing less than 40


        1
                In her reply, the latter movant supports centralization alternatively in the District of
Massachusetts or the District of South Carolina, and states she is joined by plaintiffs in three
additional actions and five potentially-related actions, represented by common counsel.
        2
                These and any other related actions are potential tag-along actions. See Panel Rules
1.1(h), 7.1, and 7.2.
        3
               In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel
heard oral argument by videoconference at its hearing session of May 28, 2020. See Suppl. Notice
of Hearing Session, MDL No. 2938 (J.P.M.L. May 12, 2020), ECF No. 84.
             Case MDL No. 2938 Document 90 Filed 06/02/20 Page 2 of 4



                                                   -2-

pounds. Each of these overlapping class actions will involve discovery regarding the design, testing,
and marketing of the booster seat, as well as Evenflo’s decision to represent the booster seat as safe
for children under 40 pounds. Centralization will eliminate duplicative discovery, prevent
inconsistent pretrial rulings on class certification and other issues, and conserve the resources of the
parties, their counsel, and the judiciary.

         The District of Massachusetts is an appropriate transferee district for this litigation. Ten
cases are pending there before the Honorable Denise J. Casper, an experienced transferee judge. We
are confident she will steer these cases on an efficient and prudent course. Additionally, the District
of Massachusetts, where Evenflo’s senior management are located, is an easily accessible district
for this nationwide litigation.4

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the District of Massachusetts are transferred to the District of Massachusetts , and, with the consent
of that court, assigned to the Honorable Denise J. Casper for coordinated or consolidated pretrial
proceedings.




        4
                 Certain plaintiffs in favor of centralization in the Southern District of Ohio argue that
the Panel should centralize this litigation in the Southern District of Ohio because the Supreme
Court’s ruling in Bristol-Myers Squibb Co. v. Sup. Ct. of Cal., 137 S. Ct. 1773 (2017), may pose an
impediment to certification of a nationwide class elsewhere. Specifically, a single plaintiff
speculates in her brief that defendant “likely will argue” that specific jurisdiction is lacking in the
District of Massachusetts, which presents an “unnecessary risk that could adversely impact the effort
to certify a national class.” Anderson Resp., MDL No. 2938, ECF No. 31 at pp. 5, 2. This argument
is unavailing, because the Panel does not consider the possible implications of potential rulings when
it selects a transferee district. See In re Equifax, Inc., Customer Data Sec. Breach Litig., 289 F.
Supp. 3d 1322, 1325 (J.P.M.L. 2017) (rejecting certain plaintiffs’ arguments in favor of
centralization in districts with precedent favorable to plaintiffs on the issue of Article III standing).
Indeed, an assessment of the legal merits is beyond the Panel’s authority. See In re Kauffman Mut.
Fund Actions, 337 F. Supp. 1337, 1339-40 (J.P.M.L.1972) (“The framers of Section 1407 did not
contemplate that the Panel would decide the merits of the actions before it and neither the statute nor
the implementing Rules of the Panel are drafted to allow for such determinations.”). Plaintiff further
argues that the uncertainty created by the specter of such jurisdictional arguments suggests that
transfer to any district outside the Southern District of Ohio would be inefficient and could result in
additional case filings and pretrial proceedings. See Anderson Resp. MDL No. 2938, ECF No. 31
at pp. 2-3. We cannot surmise whether these predictions will bear out and decline to base our
transfer decision on such conjecture.
Case MDL No. 2938 Document 90 Filed 06/02/20 Page 3 of 4



                           -3-




                   PANEL ON MULTIDISTRICT LITIGATION




                                 Karen K. Caldwell
                                       Chair

                   Ellen Segal Huvelle        R. David Proctor
                   Catherine D. Perry         Nathaniel M. Gorton
                   Matthew F. Kennelly        David C. Norton
        Case MDL No. 2938 Document 90 Filed 06/02/20 Page 4 of 4



IN RE: EVENFLO COMPANY, INC.,
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                  MDL No. 2938


                                      SCHEDULE A


          Eastern District of California

    PERRY v. EVENFLO COMPANY, INC., C.A. No. 2:20-00377

          District of Massachusetts

    XAVIER, ET AL. v. EVENFLO COMPANY, INC., C.A. No. 1:20-10336
    EPPERSON, ET AL. v. EVENFLO COMPANY, INC., C.A. No. 1:20-10359
    MATTHEWS v. EVENFLO COMPANY, INC., C.A. No. 1:20-10379

          District of Minnesota

    ANDERSON v. EVENFLO COMPANY, INC., C.A. No. 0:20-00569

          Eastern District of New York

    SCHNITZER v. EVENFLO COMPANY, INC., C.A. No. 2:20-01000

          Eastern District of North Carolina

    RAMASAMY v. EVENFLO COMPANY, INC., C.A. No. 5:20-00068

          Southern District of Ohio

    WILDER v. EVENFLO COMPANY, INC., C.A. No. 3:20-00061
    SAPEIKA v. EVENFLO COMPANY, INC., C.A. No. 3:20-00068

          District of South Carolina

    ALSTON v. EVENFLO COMPANY, INC., C.A. No. 9:20-00801

          Eastern District of Wisconsin

    ROSE v. EVENFLO COMPANY, INC., C.A. No. 2:20-00287
